Citation Nr: 0307737	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  93-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This appeal came to the Board from a June 1993 RO rating 
decision that denied an increased rating for the veteran's 
low back condition (rated 20 percent).  In October 1995, the 
Board remanded the case to the RO for additional development.


FINDING OF FACT

The low back disorder is manifested primarily by X-ray 
findings of stenosis of the lumbosacral spine, an 
asymptomatic surgical scar, mild limitation of motion due to 
pain, and occasional muscle spasms that produce no more than 
moderate functional impairment; neurological deficits, 
incapacitating episodes having a total duration of at least 4 
weeks in the last 12 months or other symptoms that produce 
more than moderate functional impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post lumbar diskectomy with stenosis of the lumbosacral spine 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5252, 5293 (effective prior 
to and as of September 23, 2002), 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for his low back disorder, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the low back disorder.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a March 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from March 1968 to March 1971.

A private medical report shows that the veteran was 
hospitalized in December 1975.  He underwent excision of a 
ruptured disc at the L-3 midline.  The diagnosis was ruptured 
disc at L-3 midline with chronic myelitis of this disc space.

RO rating decisions in 1976 and 1977 granted service 
connection for post operative residuals of herniated disc at 
L-3.  A 20 percent rating was assigned for this condition, 
effective from January 1976.  The 20 percent evaluation has 
remained unchanged since then.

VA and private medical records show that the veteran was 
treated and evaluated for low back problems from 1993 to 
2001.  The more salient medical reports are discussed below.

A private medical report dated in January 1993 notes that the 
veteran had a history of chronic lower back pain.  It was 
noted that he had radiation of the low back pain to both 
legs.  Neurological examination was normal.  He had good 
flexibility of the spine and there was a well-healed surgical 
scar.  

A private medical report shows that X-ray evaluation of the 
veteran's lumbosacral spine was done in February 1993.  The 
impression was fusion of the bodies of L3 and L4 with 
hypertrophic changes.

The veteran underwent VA examination of his low back in July 
1993.  He ambulated the room with a normal alternating gait.  
There was a well-healed surgical scar in the midline of the 
lumbosacral area.  Flexion of the low back was quite good.  
Extension was limited to about 15 degrees and side bending 
was to about 20 degrees, bilaterally.  There was no palpable 
muscle spasm.  There was some loss of normal lordosis.  
Muscle testing was 5/5 in the lower extremities.  Reflexes 
were 2+ at the knees and ankles.  No neurological deficits 
were found.  X-ray of the lumbosacral spine revealed fusion 
between the L3 and L4 vertebral bodies with complete anterior 
collapse of L4.  There was also spondylolysis and 
spondylolisthesis (Grade I at L4 on L5).  The impressions 
were chronic low back pain secondary to vertebral compression 
fracture at L4 and Grade I spondylolisthesis of L4 on L5.

A private medical report dated in September 1993 notes that 
the veteran was found to have Grade I spondylolisthesis of 
the L4-5 level.  The signatory, a medical doctor, opined that 
the veteran's back pain was the result of this condition.

The veteran testified before the undersigned sitting at the 
RO in November 1993.  His testimony was to the effect that he 
drove a truck for a living and missed about one day of work 
per month due to low back pain associated with his service-
connected back condition.  He testified to the effect that 
his low back condition prevented him from doing various 
activities, such as lifting heavy objects.  His testimony was 
to the effect that the pain radiated to his legs and that a 
higher rating was warranted for his service-connected low 
back condition.

The veteran underwent a VA examination of his lower back in 
July 1996.  He walked without any limitations.  There was a 
midline scar with some slight flattening of the normal lumbar 
lordosis.  There was some irregularity to the L3-4 spinous 
processes on palpation, but he did not complain of pain.  
There was some tightness of the paraspinal muscles, 
bilaterally, but he did not complain of pain on palpation.  
On straight leg raising, when seated, he could bring his legs 
parallel to the floor and seemed to do this without any 
effort.  When he was supine, however, at about 75 degrees, he 
complained of some hamstring tightness, but no radicular 
distribution of any pain in his legs nor any pain in his 
back.  Reflexes were 2+ at the patellar and Achilles regions, 
and symmetric.  Muscle strength in the lower extremities was 
5/5 and there were no neurological deficits.  Flexion of the 
low back was to about 75 degrees, extension was to about 5 
degrees, truncal tilt was to 25 degrees, and truncal rotation 
was to about 25 degrees.  The diagnosis was status post 
herniated disc with some intermittent residual lumbosacral 
strain discomfort.

The veteran underwent VA examination of his low back in April 
1998.  He complained of continuous back pain that was getting 
worse.  He reported that the pain radiated to the leg and 
that he was unable to do heavy lifting, prolonged walking, 
prolonged bending or prolonged kneeling.  There was a 
surgical scar about 4 inches long in the lumbosacral spine 
area.  Muscle spasm was present in the lumbar paravertebral 
area.  Straight leg raising was negative.  He was able to do 
toe and heel walk.  Forward flexion of the low back was to 80 
degrees and painful after 40 degrees, extension was to 10 
degrees and not painful, lateral flexion was to 20 degrees on 
either side with pain on the right side, and rotation was to 
35 degrees and not painful.  X-rays of the lumbosacral spine 
revealed fusion block at L3-4 with associated changes.  The 
diagnosis was disc disease of the lumbosacral spine, status 
post laminectomy between L3-4 with residuals.

The veteran underwent VA examination of his low back in July 
2001.  He complained of chronic intermittent pain in the 
lumbar area with a return of radicular symptoms that were 
reduced by rest and pain medication, and increased by 
prolonged weight bearing and unusual activity.  There was no 
swelling.  There was neither increased heat nor erythema 
about the joints of the spine.  There was no atrophy, no 
asymmetry, and no fasciculation of the paraspinal 
musculature.  There was a well-healed surgical scar about 9 
centimeters in the lumbosacral area.  There was full range of 
motion of the lumbar spine with discomfort being reported by 
the veteran at the extremes of movement.  Straight leg 
raising was negative, bilaterally.  Strength in the lower 
extremities was 5/5.  No neurological deficits were found.  
His gait was fluid without impediment.  X-rays and MRI 
(magnetic resonance imaging) scan of the lumbosacral spine 
were ordered to rule out stenosis.  Those studies revealed 
post surgical changes at L4-5 and L5-S1 with possible right 
hemilaminectomy and fusion of the posterior elements, an 
asymmetrical left lateral bulging of the disc with 
degenerative facet and ligamental hypertrophy at L4-5, 
moderate spinal canal and severe bilateral neuroforaminal 
narrowing, congenital fusion at L3 and L4 vertebral bodies 
without any interposing disc in between, and normal appearing 
conus at T12-L1.  The diagnoses were status post lumbar 
diskectomy at L3-4 and stenosis of the lumbosacral spine.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

A review of the record reveals that the RO did not provide 
the veteran with notice of the revised regulations for 
evaluation of intervertebral disc syndrome, effective as of 
September 23, 2002.  The Board notes that the representative 
in a written argument dated in April 2003 noted argued 
application of the provisions of these new revised 
regulations.  Under the circumstances, the Board finds that 
the record reveals the veteran is already familiar with those 
regulations and that there is no prejudice to him in 
appellate review of his appeal at this time without sending 
him a copy of those regulatory provisions prior to such 
review.  Bernard, 4 Vet. App. 384.

The medical reports of the veteran's recent VA examinations 
in 1998 and 2001 indicate that he has chronic low back pain 
with radicular symptoms that are reduced by rest and pain 
medication, but the reports of his various examinations since 
1993 do not show any neurological deficits associated his low 
back disorder.  While the medical evidence indicates the 
presence of low back pain, it does not indicate 
intervertebral disc syndrome that produces incapacitating 
episodes having a total duration of at least 2 weeks during 
any 12-month period.

The report of his VA examination in 1998 indicates the 
presence of moderate functional limitation of motion of the 
low back due to pain, but the report of his VA examination in 
2001 indicates that the range of motion of the low back was 
essentially normal except at extremes of motion that were 
limited due to pain.  

The evidence supports the veteran's testimony to the extent 
that his low back condition prevents him from doing various 
activities, such as heavy lifting, but the evidence as a 
whole does not show that the low back condition produces more 
than moderate functional impairment.  The medical evidence 
indicates that he is able to walk without impediment, and 
walk on his toes and heels.  

A longitudinal review of the record reveals that the 
veteran's low back disorder is manifested primarily by X-ray 
findings of stenosis of the lumbosacral spine, an 
asymptomatic surgical scar, mild limitation of motion due to 
pain, and occasional muscle spasms that produce no more than 
moderate functional impairment.  The evidence does not show 
the presence of neurological deficits, incapacitating 
episodes having a total duration of at least 4 weeks in any 
12-month period or other symptoms that produce more than 
moderate functional impairment in order to support a rating 
of 40 percent under diagnostic code 5292 or 5295 or 
diagnostic code 5293, effective prior to or as of September 
23, 2002.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported limitation of motion occurs 
at the extreme of normal motion of the low back as noted 
above.  It appears that the most prominent features of the 
low back disability are the occasional muscle spasms and mild 
functional limitation of motion, and these are best evaluated 
as 20 percent disabling under any of the above-noted 
diagnostic codes.  More than one 20 percent evaluation for 
the low back disorder is not warranted because such 
evaluations would essentially rate the same manifestations 
and violate the rule against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14 (2002).

The Board finds that the preponderance of the evidence is 
against the claim for an increased evaluation for the low 
back condition, and the claim is denied.  The benefit of the 
doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

An increased evaluation for the low back disability is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

